Citation Nr: 0519976	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for hearing loss.  
In a January 2004 rating decision the RO denied service 
connection for tinnitus.  The veteran perfected appeals of 
those decisions.  For good cause shown, his motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran's hearing loss is not related to an in-
service disease or injury.

3.  The preponderance of the probative evidence indicates 
that the veteran does not currently have a diagnosis of 
tinnitus that is related to an in-service disease or injury.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bilateral hearing loss was 
caused by noise exposure due to rifle fire while in service, 
and that he has ringing in his ears caused by the same noise 
exposure.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that he provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in April 2002 and April 
2003 by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claims for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or submit any additional evidence that was 
relevant to the claim.  The RO informed him that although VA 
would make reasonable efforts to obtain the evidence he 
identified, it was ultimately his responsibility to provide 
the evidence in support of his claims.

The veteran has also been provided copies of the appealed 
rating decisions, statements of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, and the reasons for 
the determinations made regarding his claims.  In these 
documents the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on his behalf, 
and any evidence he identified that the RO was unable to 
obtain.  The Board finds that in all of these documents the 
RO informed him of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claims.  Quartuccio, 16 Vet. App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the available VA treatment records he identified.  The 
veteran has presented lay evidence in support of his claims, 
including testimony at a February 2003 hearing.  

The RO has not, however, provided him a VA medical 
examination or obtained a medical opinion regarding the 
claimed nexus to service.  The United States Court of Appeals 
for Veterans Claims (Court) has held, however, that VA is not 
required to provide a medical examination or obtain a medical 
opinion if the record does not already contain evidence of an 
in-service event, injury, or disease.  That development is 
not required because "a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a hearing 
disorder or ringing in the ears.  As will be shown below, the 
Board finds that his report of having experienced hearing 
loss since service is not credible.  For these reasons the 
Board finds that a medical examination and/or opinion is not 
required in this case because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Duenas, 18 Vet. App. at 517.  In addition, the VA 
medical records include multiple opinions regarding the 
etiology of the veteran's hearing loss.  The VA treatment 
records are considered sufficient evidence regarding the 
claimed nexus to service, in lieu of a VA examination or 
additional opinion.  See 38 C.F.R. § 3.326(b) (2004).

The Board notes that the veteran reported having received 
treatment from a private physician and VA for his hearing 
loss shortly following his separation from service.  He also 
stated, however, that the records from the private physician 
were not available.  Furthermore, the RO requested the 
claimed records of treatment from the VA Medical Center (MC) 
from 1945 to 1947, but no records could be located.  In an 
April 2003 statement the veteran indicated that he had no 
additional evidence to submit in support of his claims.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis
Hearing Loss

The medical evidence shows that the veteran currently has a 
bilateral hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  His claim is, therefore, supported by a current 
medical diagnosis of disability.  The evidence does not show, 
however, that he incurred a related disease or injury in 
service, or that the currently diagnosed hearing loss is 
related to service.  Hickson, 12 Vet. App. at 253.

As an initial matter the Board finds that a sensorineural 
hearing loss did not become manifest to a degree of 
10 percent or more within a year of the veteran's separation 
from service.  Consideration of the presumptive provisions 
applicable to chronic diseases does not, therefore, support a 
grant of service connection.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).

The veteran claims to have experienced hearing loss as a 
result of noise exposure when on the rifle range in boot 
camp, and that he continued to have a hearing loss since 
service.  His service medical records are silent for any 
complaints or clinical findings pertaining to hearing loss, 
the ears, or noise exposure.  When examined on separation 
from service in December 1945 the hearing in both ears was 
normal, based on the whispered and spoken voice test.

He initially claimed entitlement to VA compensation benefits 
in February 1946, at which time he made no reference to 
hearing loss or any problems with his ears.  He claimed 
entitlement to compensation benefits for Paget's disease in 
June 1970, but did not report having a hearing loss or having 
been exposed to noise during service.  In an October 1970 
substantive appeal regarding that claim he listed all of the 
injuries and medical problems that he purportedly had during 
service, but did not report any noise exposure or hearing 
loss.  It is reasonable to assume that if he had been 
suffering from hearing loss since he was in service, he would 
have included the hearing loss in his previous statements 
regarding his claimed service-related disabilities.  Because 
he did not, the Board finds that his current assertion of 
having had a hearing loss since service is not credible.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

The veteran also submitted a June 2004 statement from an 
individual with whom he purportedly served.  That individual 
indicated that the veteran had run into him at the VAMC and 
asked him whether he remembered the veteran having had a 
hearing loss in service, which he answered affirmatively.  
The individual stated that he remembered that the veteran 
always sat in the front of any class or meeting they were in 
so that he could hear.

As a lay person the fellow servicemember is competent to 
provide evidence of observable symptoms.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  In order to be competent 
evidence, however, the individual must have personal 
knowledge, derived from his own senses, of what is being 
attested; "[c]ompetent testimony is thus limited to that 
which the witness has actually observed, and is within the 
realm of his personal knowledge."  Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  The individual stated that he observed 
the veteran sitting in the front of classes and meetings, 
which he is capable of observing.  He is not, however, 
competent to state that the veteran did so due to hearing 
loss, because he cannot derive from his own senses whether 
the veteran actually had a hearing loss.  His statement is 
not, therefore, probative of the veteran having had a hearing 
loss while in service.

VA treatment records show that a progressive hearing loss was 
initially documented in April 1977, more than 30 years 
following the veteran's separation from service.  In April 
1978 his physician indicated that the hearing loss was 
questionably due to the Paget's disease.  The veteran 
continued to receive regular treatment for Paget's disease 
and hearing loss, and beginning in March 1986 his physician 
included the hearing loss as a manifestation of the Paget's 
disease.  A November 1998 VA treatment record indicates that 
the veteran's severe deafness was secondary to skull 
deformities due to the Paget's disease.  In December 1999 the 
veteran claimed entitlement to compensation benefits for 
hearing loss, which he claimed to be related to the bone 
deformity (Paget's) disease.  In April 2001 the veteran's 
physician again found that he had bone-deforming Paget's 
disease and secondary hearing loss.  Because these opinions 
regarding the cause of the hearing loss are related to 
clinical findings, they are highly probative.

The veteran presented a medical opinion from a private 
otolaryngologist regarding the etiology of his hearing loss.  
The opinion shows that the veteran claimed to have had 
hearing loss since firing his rifle during military service.  
Audiometric testing revealed profound sensorineural hearing 
loss on the right and moderate to severe sensorineural 
hearing loss on the left.  The physician stated that he 
believed that the hearing loss was service-related.  That 
opinion was, however, based on the veteran's report of having 
experienced hearing loss since he was in service, which the 
Board has determined to not be credible.  There is no 
indication that the physician knew of the diagnosis of 
Paget's disease, or the finding that the hearing loss was 
secondary to the Paget's disease.  Because the opinion was 
based on the veteran's report that is not credible, the Board 
finds that the medical opinion is not probative of the 
hearing loss being related to service.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history and unsupported by clinical 
findings).

In summary, the evidence shows that the veteran has a current 
diagnosis of a hearing loss disability.  The probative 
evidence does not indicate, however, that he incurred a 
related disease or injury in service, or that the hearing 
loss is related to service.  The Board finds, therefore, that 
the criteria for a grant of service connection are not met, 
and that the preponderance of the evidence is against the 
claim of entitlement to service connection for hearing loss.

Tinnitus

In his February 2003 substantive appeal regarding his claim 
for service connection for hearing loss, the veteran 
indicated that he was also claiming service connection for 
ringing in the ears.  In April 2003 the RO informed him of 
the need to submit or identify medical evidence in support of 
that claim, to which the veteran responded that he had no 
additional evidence to submit.  His VA treatment records are 
negative for any complaints pertaining to tinnitus or ringing 
in the ears, and in April 1986, March 1998, and September 
2000 his treatment provider noted that he had no complaints 
regarding tinnitus.  The Board finds, therefore, that the 
veteran's claim is not supported by a current medical 
diagnosis of disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (a claim for service connection requires 
medical evidence showing that the veteran has the claimed 
disability).  

In addition, his service medical records are silent for any 
complaints or clinical findings regarding tinnitus.  The 
veteran has not presented or identified any evidence, 
including lay evidence, to the contrary.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for tinnitus.


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.

The claim of entitlement to service connection for tinnitus 
is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


